IN THE SUPREME COURT OF THE STATE OF NEVADA


                DEXTER OWENS,                                          No. 69007
                Appellant,
                vs.
                JAMES G. COX,                                                 FILED
                Respondent.
                                                                              MAR 1 7 2016
                                                                            TRACE K LINDEMAN
                                                                         CLERK OF SUPREME COURT
                                                                         BY     •
                                                                              DEPUTY CLERK


                                  ORDER OF REVERSAL AND REMAND
                            This is a pro se appeal from an order of the district court
                denying a petition for a writ of habeas corpus. Second Judicial District
                Court, Washoe County; Elliott A. Sattler, Judge.
                            Appellant Dexter Owens is incarcerated in Ely State Prison.
                In a petition filed on July 30, 2015, in the Second Judicial District Court,
                Owens claimed that the Department of Corrections failed to aggregate his
                sentences or grant parole pursuant to NRS 176.035(2). The district court
                concluded that, as the petition did not challenge the validity of his
                judgment of conviction or sentence, the petition should not have been filed
                in the Second Judicial District and denied the petition without reaching
                the merits of the petition.
                            Based on our review of the record, we conclude Owen's petition
                was improperly denied. As Owens' petition challenged the computation of
                his sentence pursuant to NRS 176.035(2), the district court correctly
                concluded that it was not properly filed in the Second Judicial District
                Court. However, instead of summarily denying the petition, the district
                court should have transferred it to the Seventh Judicial District Court,
                White Pine County. See NRS 34.738(2) (providing that district court clerk

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                    must transfer petition to clerk of district court for appropriate county).
                    Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                    REMAND this matter to the district court with instructions to transfer the
                    petition to the Seventh Judicial District Court.



                                                                                            J.
                                                                    Hardesty


                                                              (                             J.
                                                               `--saltta


                                                                    Pickering




                    cc:   Hon. Elliott A. Sattler, District Judge
                          Dexter Owens
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    7ei»